•Martin, J,

delivered the opinion of the court.
After this cause was at issue, a rule of court was entered, referring it, by consent, to two members of the bar named in _ _ . . . order, with power to choose an umpire, if necessary. An exception was taken to their report by the plaintiff, on the ground that it was not made with sufficient precision to , . r enable the court to judge whether they acted properly in rejecting the plaintiff’s claim, or in allowing that of the defendants. The exception was overruled, and from iudg'ment rendered therein the plaintiff appealed,
The exception was evidently grounded on the article 455 °f Code of Practice, respecting reports of auditors of accounts.
The Code mentions experts, auditors of accounts and judicial arbitrators as persons called upon to aid in or to effect the settlement of claims. It is silent as to referees or their duties. Code of Practice, articles 441. 2, 3 and 4.
The award of arbitrators is not liable to be ex-^ant^o/'pree?sion stalins facts on which it is fas^of'tfuTre-Poi;ts experts and auditors of accounts. The cocieof Practice not “if1? to the award or arbitrators,
The rale in this case speaks of referees. It is not made with reference tc experts, for these _ are called in to afford information, as persons versed in the knowledge of some art, science or .profession. The persons to whom this reference was made, in the case before us, were not experts in this sense of the word. Code of Practice, article 441.
They were not auditors of accounts, for these have no need of any umpire. Their duty is only to examine and state an account. Ibid. 442.
The persons to whom this reference was made were . . , appointed by the parties and not by the court. Experts are appointed by the latter, and so are auditors. Judicial arbitrators are chosen by the parties. Ibid. 444.
. It is then correct to say that the referees in the present case were neither experts nor auditors of accounts, but arbitrators, mutually chosen by the parties themselves. The , , r article of the Code of Practice, on which the exception of the plaintiff is grounded, speaks only of auditors of accounts, and cannot be extended to arbitrators. The District Court therefore correctly overruled the exception, as inapplicable to the case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.